department of the treasury internal_revenue_service washington d c date cc intl br wta-n-100980-99 uilc internal_revenue_service national_office technical assistance from number release date memorandum for subject this technical assistance responds to your memorandum dated date technical assistance is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent issue s is cfc2’s interest_income export financing income under sec_954 of the internal_revenue_code or factoring income under sec_864 in any of the three hypothetical scenarios presented conclusion in scenarios and cfc2’s interest_income is not export_financing_interest because the property that it financed is manufactured outside the united_states this interest_income is included in foreign_personal_holding_company_income the result in scenario is the same as the result in scenarios and if the assembly activities of cfc1 in country a constitute manufacturing under sec_1_954-3 whether those activities constitute manufacturing is a question of fact in addition for the and tax years of cfc2 a special exception contained in sec_954 for income derived in the active_conduct_of_a_banking business may apply to exclude cfc2's interest_income from foreign_personal_holding_company_income wta-n-100980-99 facts u sec_1 is a domestic_corporation that owns all of the stock of two country a corporations cfc1 and cfc2 it is assumed that all of the interest_income of cfc2 from the loans described below is stated_interest you have presented the following hypothetical scenarios scenario u sec_1 manufactures kits in the united_states to be used for the assembly of product x and sells the kits to cfc1 less than percent of the fair_market_value of the kits sold by u sec_1 is attributable to products imported into the united_states cfc1 assembles product x in country a from the kits purchased from u sec_1 and sells product x for use in country a cfc2 provides loans to unrelated persons in country a for the purchase of product x from cfc1 cfc2 engages in all the activities in which banks customarily engage in issuing and servicing these loans scenario cfc1 manufactures product x in country a from component parts that were manufactured by u sec_1 in the united_states cfc2 provides loans to unrelated persons in country a for the purchase of product x from cfc1 cfc2 engages in all the activities in which banks customarily engage in issuing and servicing these loans scenario cfc1 manufactures product x in country a from component parts that were manufactured by unrelated persons in the united_states cfc2 provides loans to unrelated persons in country a for the purchase of the product x from cfc1 cfc2 engages in all the activities in which banks customarily engage in issuing and servicing these loans law and analysis under sec_954 foreign_personal_holding_company_income includes interest_income sec_954 however excludes from foreign_personal_holding_company_income any interest that is derived in the conduct of a banking business and that is export_financing_interest as defined in sec_904 sec_1_954-2 provides that export_financing_interest is considered derived in the conduct of a banking business if in connection with the financing from which the interest is derived the cfc through its own officers or staff of wta-n-100980-99 employees engages in all the activities in which banks customarily engage in issuing and servicing a loan sec_904 defines export_financing_interest as any interest derived from financing the sale_or_other_disposition for use or consumption outside the united_states of any property that is manufactured produced grown or extracted in the united_states by the taxpayer or a related_person and not more than percent of the fair_market_value of which is attributable to products imported into the united_states sec_864 provides that sec_954 relating to certain export financing shall not apply to any amount from related_party factoring that is treated as interest under sec_864 or sec_864 provides that if any person directly or indirectly acquires a trade receivable from a related_person any income of such person from the trade receivable that it acquired is treated as if it were interest on a loan to the obligor under the receivable sec_864 provides that any income of a cfc from a loan to a person for the purpose of financing the purchase of sec_1221 property of a related_person or the payment for the performance of services by a related_person shall be treated as interest as described in paragraph scenario u sec_1 manufactures kits in the united_states that are used for the assembly of product x and sells the kits to cfc1 which then uses them to assemble product x in country a in order to determine whether the exception for export_financing_interest applies to exclude cfc2’s interest_income from foreign_personal_holding_company_income it must be determined whether product x whose sale cfc2 is financing is manufactured in the united_states if cfc1 through its operations in country a manufactures the product that it sells product x this product will be considered to be manufactured outside the united_states and the interest_income of cfc2 will not be treated as export_financing_interest sec_1_954-2 provides that solely for purposes of determining whether interest is export_financing_interest property is treated as manufactured produced grown or extracted in the united_states if it is so treated under sec_1_927_a_-1t sec_1_927_a_-1t applies the definition of manufacturing contained in sec_1_954-3 with minor modifications sec_1_954-3 provides that a foreign_corporation will be considered to have manufactured personal_property that it sells if the property sold is in effect not the property that it wta-n-100980-99 purchased the property sold will be considered not to be the property that is purchased if the provisions of sec_1_954-3 or iii are satisfied under sec_1_954-3 the assembly of purchased components by cfc1 will constitute the manufacture of product x if its operations in connection with the assembly of the product x are substantial in nature and generally considered to constitute the manufacture production or construction_of_property sec_1 a iii also contains a conversion test which as modified by sec_1 a - 1t c provides that assembly operations will be considered to constitute the manufacture of property if in connection with the property conversion costs direct labor and factory burden including assembly and packaging costs but not the value of parts provided pursuant to a service_contract as described in sec_1 a -1t d of the corporation account for percent or more of the total cost_of_goods_sold whether cfc1's assembly operations constitute manufacture under sec_1 a iii therefore is determined based on facts and circumstances or on whether cfc1's operations can satisfy the conversion test assuming cfc1 is treated under sec_1_954-3 as having manufactured the product that it sells in country a cfc2's interest_income will not be treated as export_financing_interest for purposes of the exception contained in sec_954 of the code and thus will be included in foreign_personal_holding_company_income the treatment of the interest under sec_864 is irrelevant to whether the income is foreign_personal_holding_company_income where the income is actual interest that does not qualify for any exceptions applicable to interest under sec_954 if it is determined that product x is not manufactured by cfc1 the application of the export_financing_interest exception will depend on whether such product was the product manufactured by u sec_1 in the united_states and exported by u sec_1 to country a and whether the interest is related_party_factoring_income under sec_864 or scenario cfc1 manufactures product x in country a from component parts that were manufactured by u sec_1 in the united_states because product x is manufactured outside the united_states cfc2's interest_income will not be treated as export_financing_interest for purposes of the exception contained in sec_954 and will be included in foreign_personal_holding_company_income scenario scenario involves the same fact pattern as scenario except that product x that cfc1 manufactures in country a is made from component parts that wta-n-100980-99 were manufactured by unrelated persons in the united_states whether the component parts are made by related or unrelated persons will not affect the result assuming the product that is sold by cfc1 the finished product x is manufactured by cfc1 outside the united_states cfc2’s interest_income from financing the sale of product x will not be treated as export_financing_interest for purposes of the exception contained in sec_954 and will be included in foreign_personal_holding_company_income active banking income exceptions for tax years and for the tax years and cfc2’s interest_income may be excluded under the special active banking income exceptions contained in sec_954 sec_954 as in effect only for the tax_year of a cfc that begins within the calendar_year provides that foreign_personal_holding_company_income does not include income derived by a cfc in the active_conduct_of_a_banking_financing_or_similar_business but only if the cfc is predominately engaged in the active_conduct of such business sec_954 as in effect only for the tax_year of a cfc that begins within the calendar_year is similar to the provision as in effect for the exception applies to the qualified_banking_or_financing_income of an eligible cfc an eligible cfc is a cfc that is predominately engaged in the active_conduct_of_a_banking_financing_or_similar_business and conducts substantial activity with respect to that business the hypothetical facts you have provided do not contain sufficient information for us to determine whether the active banking income exceptions would apply to exclude the interest_income of cfc2 from foreign_personal_holding_company_income for the or tax_year please contact this office if you need assistance in applying these provisions to a specific case if you have any further questions please call s phyllis e marcus phyllis e marcus branch chief
